DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 01/27/2021.  Claims 1, 3-9, 11-20, and 22-26 are pending.  Claims 1 and 17 have been written in independent form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claims 1, 3-9, 11-20, and 22-26MASUTANI, U.S. Patent Application Publication 2014/0366522 A1 (hereinafter called MASUTANI), and further in view of Hussey, U.S. Patent Application Publication 2016/0052620 A1 (hereinafter called Hussey).
Regarding claim 1, MASUTANI teaches an aircraft comprising:
an aircraft structure (See e.g., ¶ [0055], which teaches an aircraft body);
a local hydraulic power pack (See e.g., FIG. 4 elements 81, 34, 33, & 48) providing pressurized hydraulic fluid for actuating two separate users, the local hydraulic power pack comprising a reservoir (See e.g., FIG. 4 element 81) for the hydraulic fluid and two hydraulic pumps (See e.g., FIG. 4 elements 33) for pressurizing the hydraulic fluid; and
a plurality of hydraulic actuators (See e.g., FIG. 4 elements 21 & 22; ¶ [0072]) for actuating two separate users (See e.g., FIG. 4, where the landing gear and the door teach two separate users),
wherein:
a combined flow of hydraulic fluid from the two hydraulic pumps provides the pressurized hydraulic fluid (See e.g., FIG. 7; ¶ [0029], which teaches the hydraulic manifold controls hydraulic supply between the hydraulic supply source and the single-rod cylinder) for actuating two separate users; and
none of the plurality of hydraulic actuators of the two separate users is coupled to a central hydraulic system of the aircraft (See e.g., FIGS. 4 & 7 elements 21-gear actuator, 22-door actuator).
And, although MASUTANI teaches a plurality of users, i.e., landing gear and door attached to the aircraft body and actuating two separate users of the plurality of users, and a plurality of hydraulic actuators actuating users, MASUTANI does not teach a plurality of flight control surfaces attached to the aircraft structure nor actuating the two separate flight control surfaces of the plurality of flight control surfaces nor a plurality of hydraulic actuators for actuating the two separate flight control surfaces.
(See e.g., FIG. 1 & 2 elements 102-114; ¶s [0036], [0037], & [0039], “The primary flight control surfaces 102-106 control aircraft movements … The flight control surfaces 102-114 are moved to command positions via a flight control surface actuation system 200 …”) and a plurality of hydraulic actuators for actuating the two separate flight control surfaces (See e.g., FIG. 2 elements 202-206; ¶ [0041], “Each primary flight control surface actuator is implemented using an electro-hydraulic actuator assembly 202-206, although other types may be employed …”).
Accordingly, because the prior art of MASUTANI and Hussey teach systems that use hydraulic actuators to control different aircraft surfaces, it would have been obvious to one of ordinary skill in the art, having the art of MASUTANI and Hussey before him, before the effective filing date of the claimed invention, to include in the hydraulic actuation system of MASUTANI a plurality of flight control surfaces attached to the aircraft structure and actuating two separate flight control surfaces of the plurality of flight control surfaces and a plurality of hydraulic actuators for actuating the two separate flight control surfaces, as taught in the analogous art of Hussey.  One would have been motivated to make such a combination to achieve the predictable result of the use of a flight control actuation system to command positions of flight control surfaces, as suggested in Hussey (See e.g., Hussey ¶ [0039]).
Regarding claim 3, MASUTANI, as modified by Hussey in the rejections of claim 1 hereinabove, further teaches wherein the local hydraulic power pack (MASUTANI See e.g., FIG. 4 elements 81, 34, 33, & 48) is configured to combine the hydraulic fluid pressurized by both of the hydraulic pumps.
Regarding claim 4, MASUTANI, as modified by Hussey in the rejections of claim 1 hereinabove, further teaches wherein the reservoir is a common reservoir (MASUTANI See e.g., FIG. 4 element 81) that supplies both of the hydraulic pumps (MASUTANI See e.g., FIG. 4 elements 33).
Regarding claim 5, MASUTANI, as modified by Hussey in the rejections of claim 1 hereinabove, further teaches wherein the hydraulic pumps (MASUTANI See e.g., FIG. 4 elements 33) are configured to be driven by different power sources (MASUTANI See e.g., FIG. 4 elements 34).
Regarding claim 6, MASUTANI, as modified by Hussey in the rejections of claim 5 hereinabove, further teaches wherein each hydraulic pump (MASUTANI See e.g., FIG. 4 elements 33) is configured to be controlled using power from a respective one of the different power sources (MASUTANI See e.g., FIG. 4 elements 34).
Regarding claim 7, MASUTANI, as modified by Hussey in the rejections of claim 1 hereinabove, further teaches wherein the hydraulic pumps (MASUTANI See e.g., FIG. 4 elements 33) are configured to be electrically driven by respective motors powered by different electrical power busses (MASUTANI See e.g., FIG. 4 elements 34, where each motor is shown with its respective power bus).
Regarding claim 8, MASUTANI, as modified by Hussey in the rejections of claim 7 hereinabove, further teaches comprising two power and control modules (Hussey See e.g., FIG. 3 elements 326, 328, 322, & 324) where each power and control module is associated with a respective one of the motors (MASUTANI See e.g., FIG. 4 elements 34) and is powered by a respective one of the different electrical power busses (MASUTANI See e.g., FIG. 4 elements 34, where each motor is shown with its respective power bus).
Regarding claim 9, MASUTANI, as modified by Hussey in the rejections of claim 1 hereinabove, further teaches comprising a manifold (MASUTANI See e.g., FIGS. 4 & 7 elements 48 & 481) configured to receive pressurized hydraulic fluid from both hydraulic pumps and distribute the pressurized hydraulic fluid to the hydraulic actuators (MASUTANI See e.g., ¶ [0049]).
Regarding claim 11, MASUTANI, as modified by Hussey in the rejections of claim 1 hereinabove, further teaches wherein the aircraft structure (MASUTANI See e.g., ¶ [0055], which teaches an aircraft body) comprises … the local hydraulic power pack (MASUTANI See e.g., FIG. 4 elements 81, 34, 33, & 48).
Although MASUTANI teaches an aircraft body and the local hydraulic power pack, MASUTANI is silent on where the local hydraulic power pack is disposed as required by the claim, i.e., the aircraft structure comprises a wing and the local hydraulic power pack is disposed inside of the wing.
However, Hussey teaches the aircraft structure (See e.g., FIGS. 1 & 2) comprises a wing (See e.g., FIG. 1 elements 105) and the actuator assembly (See e.g., FIG. 2 element 206) is disposed inside of the wing (See e.g., FIG. 2 element 206)
Regarding claim 12, MASUTANI, as modified by Hussey in the rejections of claim 1 hereinabove, further teaches wherein the two separate flight control surfaces include an aileron (Hussey See e.g. FIG. 1 element 106; ¶ [0036], “… an aileron 106 is disposed on each wing 105-1, 105-2.”).
Regarding claim 13, MASUTANI, as modified by Hussey in the rejections of claim 1 hereinabove, further teaches wherein the aircraft structure comprises an empennage (Hussey See e.g. FIG. 1 elements 101, 102, 103, & 104).
Regarding claim 14, MASUTANI, as modified by Hussey in the rejections of claim 13 hereinabove, further teaches the local hydraulic power pack (MASUTANI See e.g., FIG. 4 elements 81, 34, 33, & 48), but MASUTANI is silent on where the local hydraulic power pack is disposed as set forth in the instant claim limitation, i.e., the local hydraulic power pack is disposed in an aft portion of the aircraft.
However, Hussey teaches the hydraulic actuator is disposed in an aft portion of the aircraft (See e.g. FIG. 2; element 204)
Regarding claim 15, MASUTANI, as modified by Hussey in the rejections of claim 13 hereinabove, further teaches wherein the two separate flight control surfaces include an elevator (Hussey See e.g. FIG. 1 element 102).
Regarding claim 16, MASUTANI, as modified by Hussey in the rejections of claim 13 hereinabove, further teaches wherein the two separate flight control surfaces include a rudder (Hussey See e.g. FIG. 1 element 104).
Regarding claim 17, MASUTANI teaches an aircraft comprising:
an aircraft structure (See e.g., ¶ [0055], which teaches an aircraft body);
a plurality of local hydraulic power packs (See e.g., FIG. 4 elements 81, 34, 33, & 48; ¶ [0031], where ¶ [0031] teaches a plurality of hydraulic supply sources, in which the recited plurality of local hydraulic power packs are included) configured to provide pressurized hydraulic fluid for actuating separate users, each local hydraulic power pack comprising a reservoir (See e.g., FIG. 4 element 81) for the hydraulic fluid and two hydraulic pumps (See e.g., FIG. 4 elements 33) for pressurizing the hydraulic fluid; and
a plurality of hydraulic actuators (See e.g., FIG. 4 elements 21 & 22; ¶ [0072]) for actuating separate users (See e.g., FIG. 4, where the landing gear and the door teach separate users),
wherein:
a combined flow of hydraulic fluid from the two hydraulic pumps provides the pressurized hydraulic fluid (See e.g., FIG. 7; ¶ [0029], which teaches the hydraulic manifold controls hydraulic supply between the hydraulic supply source and the single-rod cylinder) for actuating the users;
(See e.g., FIGS. 4 & 7 elements 21-gear actuator, 22-door actuator); and
at least one of the local hydraulic power packs provides pressurized hydraulic fluid (See e.g., FIG. 4 elements 81, 34, 33, & 48; for actuating two separate users of the plurality of users (See e.g., FIG. 4, where the landing gear and the door teach two separate users).
a plurality of hydraulic actuators for actuating the flight control surfaces (See e.g., FIG. 2 elements 202-206; ¶ [0041], “Each primary flight control surface actuator is implemented using an electro-hydraulic actuator assembly 202-206, although other types may be employed …”).
And, although MASUTANI teaches a plurality of users, i.e., landing gear and door attached to the aircraft body and actuating two separate users of the plurality of users, and a plurality of hydraulic actuators actuating users, MASUTANI does not teach an empennage, a plurality of flight control surfaces attached to the empennage nor actuating the flight control surfaces nor a plurality of hydraulic actuators for actuating the flight control surfaces.
However, Hussey teaches an empennage (See e.g. FIG. 1 elements 101, 102, 103, & 104), a plurality of flight control surfaces attached to the empennage (See e.g. FIG. 1 elements 101, 102, 103, 104, & 106; ¶ [0036], “The elevators 102, the rudder 104, and the ailerons 106 are typically referred to as the primary flight control surfaces…”), actuating the flight control surfaces (See e.g., FIG. 1 & 2 elements 102-114; ¶s [0036], [0037], & [0039], “The primary flight control surfaces 102-106 control aircraft movements … The flight control surfaces 102-114 are moved to command positions via a flight control surface actuation system 200 …”), and a plurality of hydraulic actuators for actuating the flight control surfaces (See e.g., FIG. 2 elements 202-206; ¶ [0041], “Each primary flight control surface ”).
Accordingly, because the prior art of MASUTANI and Hussey teach systems that use hydraulic actuators to control different aircraft surfaces, it would have been obvious to one of ordinary skill in the art, having the art of MASUTANI and Hussey before him, before the effective filing date of the claimed invention, to modify the hydraulic actuation system of Hussey to include an empennage, a plurality of flight control surfaces attached to the empennage, and actuating the flight control surfaces, and a plurality of hydraulic actuators for actuating the flight control surfaces, as taught in the analogous art of Hussey.  One would have been motivated to make such a combination to achieve the predictable result of the use of a flight control actuation system to command positions of flight control surfaces, as suggested in Hussey (See e.g., Hussey ¶ [0039]).
Regarding claim 18, MASUTANI, as modified by Hussey in the rejections of claim 17 hereinabove, further teaches wherein:
the plurality of flight control surfaces comprises a first elevator (Hussey See e.g., FIG. 1 element 102 located on first horizontal stabilizer 101-1; ¶ [0036]), a second elevator (Hussey See e.g., FIG. 1 element 102 located on second horizontal stabilizer 101-2; ¶ [0036]) and a rudder (Hussey See e.g. FIG. 1 element 104); and
the plurality of hydraulic actuators (Hussey See e.g., FIG. 2 elements 202-206; ¶ [0041], “Each primary flight control surface actuator is implemented using an electro-hydraulic actuator assembly 202-206, although other types may be employed …”) includes:
a first hydraulic actuator of the first elevator (Hussey See e.g., FIG. 2 element 202 located on the right horizontal stabilizer nearest the inboard position) and a first hydraulic actuator of the rudder (Hussey See e.g., FIG. 2 element 204, ) configured to be actuated via a first of the plurality of local hydraulic power packs (MASUTANI See e.g., FIG. 4 elements 81, 34, 33, & 48; ¶ [0031]);
a second hydraulic actuator of the first elevator (Hussey See e.g., FIG. 2 element 202 located on the right horizontal stabilizer nearest the outboard position), a second hydraulic actuator of the rudder (Hussey See e.g., FIG. 2 element 204, located furthest left) and a first hydraulic actuator of the second elevator (Hussey See e.g., FIG. 2 element 202 located on the left horizontal stabilizer nearest the inboard position) configured to be actuated via a second of the plurality of local hydraulic power packs (MASUTANI See e.g., FIG. 4 elements 81, 34, 33, & 48; ¶ [0031]); and
a second hydraulic actuator of the second elevator (Hussey See e.g., FIG. 2 element 202 located on the left horizontal stabilizer nearest the outboard position) and a third hydraulic actuator of the rudder (Hussey See e.g., FIG. 2 element 204, located furthest in the middle) are configured to be actuated via a third of the plurality of local hydraulic power packs (MASUTANI See e.g., FIG. 4 elements 81, 34, 33, & 48; ¶ [0031]).
Regarding claim 19, MASUTANI, as modified by Hussey in the rejections of claim 18 hereinabove, further teaches wherein:
the aircraft structure (Hussey See e.g., FIGS. 1 & 2) comprises a wing (Hussey See e.g., FIG. 1 elements 105);
the plurality of local hydraulic power packs comprises a fourth local hydraulic power pack (MASUTANI See e.g., FIG. 4 elements 81, 34, 33, & 48; ¶ [0031]) configured to provide (Hussey See e.g., FIG. 1 element 106).
But MASUTANI does not teach the fourth local hydraulic power pack being disposed inside of the wing.
However, Hussey teaches the actuator assembly disposed inside of the wing (Hussey See e.g., FIG. 2 element 206), and because both the actuator assembly of Hussey and the local hydraulic power pack of MASUTANI perform the analogous functions of actuating various parts of an aircraft, it would have been obvious to one of ordinary skill in the art, having the art of MASUTANI and Hussey before him, before the effective filing date of the claimed invention, in the combined invention of MASUTANI and Hussey, to replace the actuator assembly inside the wing in Hussey with the fourth local hydraulic power pack of MASUTANI so that the fourth local hydraulic power pack is disposed inside of the wing.  One of ordinary skill in the art would have been motivated to make such a combination to achieve the predictable result of minimizing piping needed in the wing to perform the required actuation functions.
Regarding claim 20, MASUTANI, as modified by Hussey in the rejections of claim 18 hereinabove, further teaches the first, second and third local hydraulic power packs (MASUTANI See e.g., FIG. 4 elements 81, 34, 33, & 48; ¶ [0031]), but MASUTANI is silent on where first, second and third local hydraulic power packs are disposed as set forth in the instant claim limitation, i.e., the first, second and third local hydraulic power packs are disposed in an aft portion of the aircraft.
However, Hussey teaches the hydraulic actuator assemblies are disposed in an aft portion of the aircraft (See e.g., FIGS. 1 & 2 elements 202 & 204).  And because both the hydraulic actuator assemblies of Hussey and the local hydraulic power packs of MASUTANI perform the 
Regarding claim 22, MASUTANI, as modified by Hussey in the rejections of claim 17 hereinabove, further teaches wherein each local hydraulic power pack (MASUTANI See e.g., FIG. 4 elements 81, 34, 33, & 48) is configured to combine the hydraulic fluid pressurized by both of its hydraulic pumps (MASUTANI See e.g., FIG. 7; ¶ [0029], which teaches the hydraulic manifold controls hydraulic supply between the hydraulic supply source and the single-rod cylinder).
Regarding claim 23, MASUTANI, as modified by Hussey in the rejections of claim 17 hereinabove, further teaches wherein the two hydraulic pumps (MASUTANI See e.g., FIG. 4 elements 33) of each local hydraulic power pack (MASUTANI See e.g., FIG. 4 elements 81, 34, 33, & 48) are driven by different power sources (MASUTANI See e.g., FIG. 4 elements 34).
Regarding claim 24, MASUTANI, as modified by Hussey in the rejections of claim 23 hereinabove, further teaches wherein each of the two hydraulic pumps (MASUTANI See e.g., FIG. 4 elements 33) is configured to be controlled using power from a respective one of the different power sources (MASUTANI See e.g., FIG. 4 elements 34)
Regarding claim 25, MASUTANI, as modified by Hussey in the rejections of claim 17 hereinabove, further teaches wherein the two hydraulic pumps (MASUTANI See e.g., FIG. 4 elements 33) of each local hydraulic power pack (MASUTANI See e.g., FIG. 4 elements 81, 34, 33, & 48) are configured to be electrically driven by different motors powered by different electrical power busses (MASUTANI See e.g., FIG. 4 elements 34, where each motor is shown with its respective power bus).
Regarding claim 26, MASUTANI, as modified by Hussey in the rejections of claim 25 hereinabove, further teaches comprising a power and control module (Hussey See e.g., FIG. 3 elements 326 & 322 or 328 & 324) associated with each of the motors (MASUTANI See e.g., FIG. 4 elements 34), and powered by a respective one of different power busses (MASUTANI See e.g., FIG. 4 elements 34, where each motor is shown with its respective power bus).

Response to Arguments
Applicant’s arguments filed 01/27/2021 have been fully considered but are moot due to new grounds of rejections necessitated by amendment.
Although new grounds of rejections have been used to address additional limitations that have been added to claims, a response is considered necessary for several of the Applicant’s arguments since the references on record, MASUTANI and Hussey, will continue to be used to meet several of the claimed limitations.
In the REMARKS on page 6, Applicant argues “The cited documents do not to disclose such arrangement that allows for "distributed redundancy" in providing pressurized fluid from a single local hydraulic power pack (HPP) to two different separate flight control surfaces. … The arrangements of the amended claims and the associated benefits are not disclosed or suggested by the cited documents. In Hussey, there does not appear to be any interconnectivity between the hydraulic lines/actuators/flight control surfaces. Masutani does not appear to remedy the deficiencies of Hussey in respect of the ”  Examiner respectfully disagrees.
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., arrangement that allows for "distributed redundancy") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  However, in the interest of compact prosecution, the prior art of MASUTANI teaches, in at least ¶ [0031], “For redundancy in the hydraulic circuit, the hydraulic supply source may include a plurality of hydraulic supply sources.”  Where the function of the hydraulic supply source, as interpreted and recited by Examiner in the instant Office Action hereinabove, are equivalent to those of the local hydraulic power pack (HPP) as claimed.  And, the only difference between the prior art of MASUTANI and that of Applicant’s invention is MASUTANI does not teach flight control surfaces on the other side of the actuators.  However, when combined with the analogous prior art of Hussey, which teaches flight control surfaces on the other side of the actuators, the combination teaches Applicant’s claimed invention as set forth in the instant Office Action hereinabove.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D. Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRI L FILOSI/Examiner, Art Unit 364418 February 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644